FARMER, Judge.
In a case involving two previous hung juries, see Sayan v. State, 381 So.2d 363 *1238(Fla. 4th DCA 1980), and where the third trial resulted in a verdict only because an Allen charge was given, we cannot possibly say about any evidence that categorically it clearly would not have produced a different result. We reverse the trial court’s summary denial of rule 3.850 relief, in his motion for which this prisoner cites newly discovered evidence and ineffective assistance of trial counsel, and remand for a full evidentiary hearing.
REVERSED AND REMANDED.
ANSTEAD, J., concurs specially with opinion.
LETTS, J., dissents with opinion.